Citation Nr: 0007990	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
depressive disorder with fatigue, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
Regional Office (RO).  The rating decision granted the 
veteran service connection for depressive order with 
complaint of fatigue and evaluated the condition as 10 
percent disabling.  The veteran submitted her notice of 
disagreement with that rating decision in July 1995.  In 
February 1996, the RO provide the veteran with a statement of 
the case.  The veteran filed her substantive appeal timely in 
June 1996.  

A personal hearing was held at the RO in June 1996.  In 
October 1996, the RO issued a hearing officer's rating 
decision that increased the evaluation of the veteran's 
psychiatric condition to 30 percent.

The Board notes that in its brief on appeal, the veteran's 
representative has raised a claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  Such a claim is not inextricably intertwined with 
the one now on appeal.  It is referred to the RO for 
appropriate action.


REMAND

The veteran has alleged that her service-connected depressive 
disorder with fatigue is more severe than contemplated by the 
current 30 percent rating.  Thus, the veteran's claim of 
entitlement to a greater original evaluation is well 
grounded.  Bruce v. West, 11 Vet. App. 405 (1999); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a).  
VA therefore has a duty to assist the veteran in obtaining 
evidence pertinent to her claim.  Id; Peters v. Brown, 6 Vet. 
App. 540 (1994).

The veteran submitted her claim for service connection for 
depression with fatigue in December 1994.  The Board notes 
that the veteran is contesting the original rating of this 
disability rather than seeking an increased evaluation after 
a prior rating has become final.  As observed above, the 
evaluation of the veteran's depressive disorder with fatigue 
was increased from the 10 percent assigned in the June 1995 
rating decision granting service connection to 30 percent in 
a rating decision issued, in October 1996, during the 
pendency of the appeal of the June 1995 decision.  However, 
the increase in the evaluation did not dispose of the 
veteran's claim.  An evaluation of 30 percent is not the 
maximum available for a psychiatric condition.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9440 (1999) & 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, 9411 (1994).  A claimant is 
presumed to be seeking the maximum benefit allowed by law and 
regulation for the disability in question, and a claim 
remains in controversy when less than the maximum benefit has 
been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993) 

In another rating decision issued, in June 1999, during the 
pendency of this appeal, the RO continued the 30 percent 
evaluation of the veteran's depressive order with fatigue.  
The rating decision, which was accompanied by a supplemental 
statement of the case, considered a record to which evidence 
developed after the previous determination had been added.  
This evidence included the report of a psychiatric 
examination of the veteran conducted by VA in January 1998.  
The supplemental statement of the case demonstrated that in 
rendering the rating decision, the RO followed the procedure 
required by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court) when the applicable law 
has changed while a claim remains open.  It is to be noted 
that during the pendency of this appeal, the schedular 
criteria by which mental disorders are evaluated were 
revised.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996) (effective 
November 7, 1996).  For the June 1999 rating decision, the RO 
evaluated the veteran's psychiatric disability under both the 
old and the new criteria.  The Court has held that where the 
law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, both versions must be considered and that most 
favorable to the appellant applied unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As 
Congress has not specifically directed which regulations are 
to be applied under the circumstances of this case, it was 
proper and necessary for the RO to consider both the old and 
the new.  However, the Board finds that the January 1998 VA 
examination which the RO considered in this rating decision 
in performing the analysis required by Karnas was inadequate 
for rating purposes.

The report of the January 1998 examination did not indicate 
that the examining physician reviewed the veteran's claims 
file, including prior medical records and examination 
results.  (It may be noted that the examining physician had 
not conducted the previous VA examination, which took place 
in March 1995.)  In fact, the examination report had a blank 
space in the section reserved for a description of the 
physician's findings on review of the examinee's medical 
records.  The examination report offered only the subjective 
complaints of the veteran for its statement of his medical 
history.  For its statement of objective findings during 
examination, the report presented conclusions that were 
supported by almost no specific observations of the veteran.  
With the exception of disclosing that the veteran frequently 
checked her purse and other things, no specific observations 
of the veteran made during the examination were described in 
the report.  

In view of the foregoing, the Board is of the opinion that 
the January 1998 VA examination is insufficiently detailed 
and does not represent an adequate basis for evaluating  the 
veteran's psychiatric disability, including performing the 
analysis required in this case by Karnas v Derwinski.  See 
38 C.F.R. §§ 4.2, 4.70 (1999).  The fulfillment of VA's 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127 (1994); Green (Victor) v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore, and in order that a fair and 
equitable disposition of the veteran's may be made claim, a 
new examination should be conducted.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The June 1999 supplemental statement of the case observed 
that the January 1998 VA examination showed that the 
veteran's condition had in fact improved.  Both the 
supplemental statement of the case and the rating decision 
noted that the 30 percent evaluation nevertheless would be 
continued in accordance with 38 C.F.R. § 3.344.  That 
regulation provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344 (1999).  The 
RO stated in the decision that the veteran would be re-
examined 24 months from the date thereof.  However, an intent 
to reexamine the veteran in the future does not mitigate the 
deficiencies in the current medical evidence or their adverse 
significance for the veteran's claim.  Currently, the veteran 
has been denied a greater original evaluation for her 
psychiatric examination on the basis of an inadequate 
examination.  Because the examination was insufficiently 
detailed, the RO's conclusion that the veteran's condition 
has improved is not valid.  The veteran may well be entitled 
to a greater original evaluation of her disability currently.  
Furthermore, it is provided that where medical findings and 
diagnoses concerning any disability in fact have changed, it 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete.  See 38 C.F.R. 
§ 3.344 (1999).

The Board notes that after the veteran had appealed the June 
1995 rating decision, the Court decided the case of Fenderson 
v. West.  In its opinion, the Court distinguished the 
procedure to be followed when the issue is entitlement to a 
greater original evaluation of a disability from the 
procedure to be followed when the issue is entitlement to an 
increased evaluation of a disability.  The Court observed 
that in the latter instance, the present level of the 
disability is of primary concern.  Fenderson v. West, 12 Vet. 
App. 119, 126, (1999), citing Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Court stated that in contrast, an original 
evaluation of a disability must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date)  See Fenderson, 12 Vet. App. at 126-27.  The 
Court observed that, accordingly, the evidence pertaining to 
an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time.  
Id.  The RO must consider whether staged ratings are 
appropriate in this case.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify any sources of inpatient and/or 
outpatient treatment that she has 
received from any private or VA provider 
from January 1998 to the present for her 
depressive disorder with fatigue, and the 
approximate dates of such treatment.  A 
copy of this request should be placed in 
the claims file.  The RO then should 
obtain all pertinent medical records from 
the providers named.  Once obtained, such 
records should be associated with the 
claims file.

2.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the severity of 
her depressive disorder with fatigue.  
All indicated tests and studies should be 
performed.  The diagnoses should include 
all disorders currently assessed on Axes 
I-IV and, on Axis V, a score on the 
Global Assessment of Functioning (GAF) 
Scale along with an explanation of the 
importance of the score as it pertains to 
social and industrial adaptability.  The 
claims file should be made available to 
the examiner(s) for use in the study of 
the veteran's case.  Due written notice 
of the time and place of the 
examination(s) should be given to the 
veteran, and a copy of the notification 
letter should be placed in the claims 
file.  

3.  Thereafter, the RO should 
readjudicate the claim of the veteran for 
a greater original evaluation of her 
depressive disorder with fatigue.  
Consideration should be given to the 
appropriateness of "staged ratings" of 
the veteran's disability.  The veteran 
should be rated under the more favorable 
of the rating criteria in effect prior to 
November 7, 1996, and the criteria in 
effect on and after that date.  If the 
determination of the claim for a greater 
original evaluation of her depressive 
disorder with fatigue is unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. § 19.31.  The veteran and his 
representative should then be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. JIVENS-MCRAE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



